Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 1 has been amended and claims 1-7 are under examination. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu, CN203600042U in view of Kobayashi, US20030227634A1
Regarding claim 1,  Zhu discloses an optical connector polishing jig that holds an MT ferrule (Fig 3 the jig holding an optical connector ), an end surface of which has a rectangular shape and into which mulit-fiber optical fibers (Ferrule shown in Fig 2 would structurally have a rectangular shape end surface)are inserted in a polishing apparatus for polishing the end surface of the MT ferrule of an optical connector that holds the optical fibers (operationally the device disclosed by Zhu is incorporated in a polishing process), wherein : the optical connector polishing jig comprises fixing means for holding the MT ferrule(fixing means involved in holding the ferrule 3 , Fig 3),wherein the fixing means comes into contact with the MT ferrule. (a surface of element 201 which comes into contact with the ferrule 3, Fig 5) wherein the polishing direction is parallel to a longitudinal direction of MT ferrule. (polishing direction into the page based on Fig 5)
However Zhu does not disclose a surface of the fixing means that comes into contact with the MT ferrule has a protrusion that protrudes to a maximum at a center of a contact surface in a polishing direction to apply a pressing force to the MT ferrule such that when the MT ferrule is fixed, the end surface of the MT ferrule is slightly deformed and a center portion of the end surface in the longitudinal direction of the rectangular shape swells.(this language does not recite a positively structural design that would cause such deformation)
Kobayashi teaches a holding mechanism for a ferrule wherein in one embodiment wherein a fixing means 330 has been incorporated with a protrusion 338. (Fig 12)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the fixing means disclosed by Zhu to have further incorporated a protrusion to apply a pressing force to the MT ferrule as taught by Kobayashi in order to provide a reliable holding force having a strong point of contact. (paragraph 0098)
Furthermore, the combination of Zhu in view of Kobayashi discloses each and every limitation set forth in claim 1 therefore the combination would perform such that “protrusion that partially protrudes to apply a pressing force to the MT ferrule such that when the MT ferrule is fixed, the end surface of the MT ferrule is slightly deformed and a center portion of the end surface in a longitudinal direction of the rectangular shape swells” and furthermore, Zhu in view of Kobayashi would be capable of having the  protrusion that protrudes to a maximum at a center of a contact surface in a polishing direction, for instance a polishing towards the page  in fig 12 of Kobayashi. 
Regarding claim 2,  Zhu in view of Kobayashi discloses each and every limitation set forth in claim 1. Furthermore, Zhu discloses the fixing means includes an opening into which the MT ferrule is inserted (opening wherein elements 3 and 201 are positioned therein, Fig 5) , an inner piece fitted in the opening to be adjacent to the MT ferrule (inner piece being element 201, Fig 4), and a screw that presses the inner piece against the MT ferrule for adjusting the pressing force.  (screw element with portion 206 , Fig 4)
Regarding claim 3, Zhu in view of Kobayashi discloses each and every limitation set forth in claim 2. Furthermore, Kobayashi teaches the protrusion formed on a surface of the inner piece that comes into contact with the MT ferrule has any of a center round shape in which only a portion along the center portion protrudes to form a round shape, a T-shape in which a surface protrudes to form the shape of a letter T, and a round shape in which a round shape is formed in whole, such that the pressure applied to a portion along the center portion is larger than the pressure applied to the other portions.  (the surface having portion 338, Fig 12)
Regarding claim 4, Zhu in view of Kobayashi discloses each and every limitation set forth in claim 2.  Furthermore, Zhu discloses the fixing means includes a lever for pressing a brim of the MT ferrule to an adjoining surface of the opening when the inner piece is pressed to fix the MT ferrule.  (a lever has been given broadest reasonable interpretation which portion 209 would read on  which presses a brim 302 to an adjoining surface of element 1, Fig 5)
Regarding claim 5, Zhu in view of Kobayashi discloses each ad every limitation set forth in claim 4. However, Zhu in view of Kobayashi does not disclose the adjoining surface of the opening with which the brim of the MT ferrule comes into contact is tilted according to a finished tilt angle of the end of surface of the MT ferrule. It would have been an obvious matter of design choice to the adjoining surface of the opening with which the brim of the MT ferrule comes into contact is tilted according to a finished tilt angle of the end of surface of the MT ferrule , since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.
Claim 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu, CN203600042U in view of Kobayashi, US20030227634A1 and further in view of Chandler , US6102785 and further in view of Andou, US20130331008.
Regarding claim 6,  Zhu in view of Kobayashi discloses each and every limitation set forth in claim 1. However, Zhu in view of Kobayashi does not disclose the polishing apparatus polishes the optical connector by driving a polishing table to move the polishing table along guide members so that the polishing table horizontally moves relative to the end surface of the MT ferrule, the optical connector polishing jig further comprises a housing and a shaft held by the housing such that the shaft is capable of reciprocating and having one end connected to the fixing means, the housing has a cavity receiving the shaft and a spring that expands and contracts along the shaft, and the shaft reciprocates such that in a case where a fore that the MT ferrule fixed to the fixing means receives from the polishing table becomes greater than or equal to a certain force, the spring contracts and the shaft moves in a direction toward the housing, and in a case where the force that the MT ferrule fixed to the fixing means receives from the polishing table becomes smaller than the certain force, the spring expands and the shaft moves in a direction away from the housing to a fixed position. 
Andou teaches an optical polishing jig connector. (3:44-46 and Fig 4)

    PNG
    media_image1.png
    830
    1238
    media_image1.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Jig disclosed by Zhu in view of Kobayashi to have further incorporated a polishing process having horizontal movement and the jig having a housing and a shaft received in the cavity and being biased as taught by Chandler in order to polish the end portions of fibers with lowered defects. 
Furthermore, Zhu in view of Kobayashi and further in view of Chandler would be capable of having the shaft reciprocates such that in a case where a fore that the MT ferrule fixed to the fixing means receives from the polishing table becomes greater than or equal to a certain force, the spring contracts and the shaft moves in a direction toward the housing, and in a case where the force that the MT ferrule fixed to the fixing means receives from the polishing table becomes smaller than the certain force, the spring expands and the shaft moves in a direction away from the housing to a fixed position.
Furthermore, Andou teaches a polishing apparatus for polishing an optical device wherein the polishing is done by driving a polishing table to move the polishing table along guide members so that the polishing table horizontally moving relative to the end surface of the MT ferrule. (by means of driving mechanism 70 and polishing disk 20, Fig 2)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the polishing apparatus disclosed by Zhu in view of Kobayashi and further in view of Chandler to have incorporated driving a polishing table to move the polishing table along guide members so that the polishing table horizontally moving relative to the end surface of the MT ferrule as taught by Andou in order to increase polishing precision and reduce the number of expendable parts. (paragraph 0011)
Regarding claim 7,  Zhu in view of Kobayashi and further in view of Chandler  and further in view of Anou discloses each and every limitation set forth in claim 6. Furthermore, Chandler teaches a fiber optic jig wherein a central shaft as portion 242 and an anti rotation shaft  in housing 214 as shown in Fig 7.

    PNG
    media_image2.png
    620
    1343
    media_image2.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the polishing jig disclosed by Zhu in view of Kobayashi to have further incorporated an anti rotation shaft adjacent to a shaft which is fixed to a housing as taught by Chandler in order to provide stability during polishing process so that right amount of material is polished from an end portion of the optical fiber. 
Response to Arguments
Applicant's arguments filed 03/08/2022 have been fully considered but they are not persuasive.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Applicant argues that Kobayashi fails to teach “a protrusion that protrudes to a maximum at a center of a contact surface in a polishing direction”. Examiner respectfully disagrees. As newly provided in the rejection, the polishing direction defined by Zhu would be parallel with the longitudinal direction of the MT ferrule which Kobayashi’s protrusion 338 as shown in Fig 12 which incorporated in Zhu would result in a protrusion that protrudes to a maximum at a center of a contact surface in the polishing direction (into the page in Fig 12).  Therefore , Zhu in view of Kobayashi would still read on the claimed invention however obviously applicant’s disclosed protrusion  also extends vertically or perpendicular mostly with respect to the polishing direction as a suggestion to expedite prosecution . 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAN MILANIAN whose telephone number is (571)272-9846. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Arman Milanian/
Examiner
Art Unit 3723






/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723